Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2, 3, 5, 7, 9, 10, 12, 13, 15, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Townsend (US 2002/0170763 A1).
Regarding claim 2, Townsend discloses a personal mobility vehicle (electric scooter 30), the vehicle comprising: a handlebar assembly (handlebars 34 & 36); a front wheel and a rear wheel (Fig. 1); a continuous deck configured to support a user (deck lid 48), the deck comprising a forward portion and a rearward portion, the rearward portion being disposed higher than the forward portion and extending above an upper surface of at least a portion of the rear wheel (Fig. 1); a drive assembly comprising a motor (motor assembly 100; Para. 0048); and a battery positioned underneath the forward portion of the deck (battery tray 58; Para. 0045; Fig. 1).  




Regarding claim 5, Townsend discloses the vehicle of Claim 2.  Townsend further discloses wherein the front wheel is spaced apart from the deck along a longitudinal axis of the vehicle (Fig. 1).  

Regarding claim 7, Townsend discloses the vehicle of Claim 2.  Townsend further discloses wherein the drive assembly (motor assembly 100) is configured to rotate the rear wheel (drive wheel 62; Fig. 8).  

Regarding claim 9, Townsend discloses the vehicle of Claim 2.  Townsend further discloses wherein a diameter of the front wheel and a diameter of the rear wheel are substantially the same (Fig. 1).  

Regarding claim 10, Townsend discloses the vehicle of Claim 2.  Townsend further discloses comprising a braking assembly (brake assembly; Para. 0042; brake assembly mount 84).  

Regarding claim 12, a personal mobility vehicle (electric scooter), the vehicle  comprising: a handlebar assembly (handlebars 34 & 36);-2-Application No.: 16/897,044Filing Date:June 9, 2020 a front wheel and a rear wheel (Fig. 1); a deck configured to support a user (deck lid 48), wherein a longitudinal axis 

Regarding claim 13, Townsend discloses the vehicle of Claim 12.  Townsend further discloses wherein the handlebar assembly comprises a throttle available to a hand of the user (twist throttle 32; Para. 0042-0043; Fig. 1).  

Regarding claim 15, Townsend discloses the vehicle of Claim 12.  Townsend further discloses wherein the front wheel is spaced apart from the deck along a longitudinal axis of the vehicle (Fig. 1).  

Regarding claim 17, Townsend discloses the vehicle of Claim 12.  Townsend further discloses wherein the drive assembly (motor assembly 100) is configured to rotate the rear wheel (drive wheel 62; Fig. 8).  

Regarding claim 19, Townsend discloses the vehicle of Claim 12.  Townsend further discloses wherein a diameter of the front wheel and a diameter of the rear wheel are substantially the same (Fig. 1).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 8, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Townsend in view of Armand et al. (US 2009/0200768 A1).
Regarding claim 4, Townsend discloses the vehicle of Claim 2.  Townsend differs from the invention as claimed because Townsend does not disclose a kickstand coupled to the vehicle adjacent to the rear wheel.  Utilizing a kickstand is well known in the scooter art.  Armand et al. teaches a kickstand (kickstand 58; Para. 0041) coupled to the vehicle adjacent to the rear wheel (rear wheel 70; Figs. 1 & 5).  Based on the teachings of Armand et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a kickstand coupled to the vehicle adjacent to the rear wheel in order to keep the scooter upright without having to lean it against another object thereby preventing possible damage to the scooter.



Regarding claim 14, Townsend discloses the vehicle of Claim 12.  Townsend differs from the invention as claimed because Townsend does not disclose a kickstand coupled to the vehicle adjacent to the rear wheel.  Utilizing a kickstand is well known in the scooter art.  Armand et al. teaches a kickstand (kickstand 58; Para. 0041) coupled to the vehicle adjacent to the rear wheel (rear wheel 70; Figs. 1 & 5).  Based on the teachings of Armand et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a kickstand coupled to the vehicle adjacent to the rear wheel in order to keep the scooter upright without having to lean it against another object thereby preventing possible damage to the scooter.

Regarding claim 18, Townsend discloses the vehicle of Claim 12.  Townsend differs from the invention as claimed because Townsend does not disclose wherein a width of the forward portion of the deck increases in a rearward direction along a .

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Townsend in view of Parks (US 2002/0079855 A1).
Regarding claim 6, Townsend discloses the vehicle of Claim 2.  Townsend differs from the invention as claimed by Townsend does not disclose wherein the drive assembly is configured to rotate the front wheel.  Parks, however, teaches a drive assembly (drive motor assembly 27; Paras. 0011 & 0014-0015) configured to rotate the front wheel (front wheel 23; Fig. 2).  Based on the teachings of Parks it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a drive assembly configured to rotate the front wheel to provide power to move the vehicle forward and backward without the user having to exert any physical force to move the vehicle.

Regarding claim 16, Townsend discloses the vehicle of Claim 12.  Townsend differs from the invention as claimed by Townsend does not disclose wherein the drive assembly is configured to rotate the front wheel.  Parks, however, teaches a drive assembly (drive motor assembly 27; Paras. 0011 & 0014-0015) configured to rotate the front wheel (front wheel 23; Fig. 2).  Based on the teachings of Parks it would have .

Claims 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Townsend in view of Lan (US 2002/0134604 A1).
Regarding claim 11, Townsend discloses the vehicle of Claim 10.  Townsend differs from the invention as claimed because Townsend does not disclose wherein the braking assembly is configured to terminate power from the motor to at least one of the front wheel and the rear wheel in response to the user engaging the braking assembly.  Lan, however, teaches a braking assembly configured to terminate power from the motor to at least one of the front wheel and the rear wheel in response to the user engaging the braking assembly.  Based on the teachings of Lan it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a braking assembly that cuts power to the motor for the purpose of providing an immediate reduction in speed.

Regarding claim 21, Townsend discloses the vehicle of Claim 20.  Townsend differs from the invention as claimed because Townsend does not disclose wherein the braking assembly is configured to terminate power from the motor to at least one of the front wheel and the rear wheel in response to the user engaging the braking assembly.  Lan, however, teaches a braking assembly configured to terminate power 

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.